Citation Nr: 1700171	
Decision Date: 01/04/17    Archive Date: 01/13/17

DOCKET NO. 08-13 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1. Entitlement to an initial disability rating in excess of 20 percent for type II diabetes mellitus. 

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to November 4, 2010.

3. Entitlement to TDIU from November 4, 2010, to December 30, 2015. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to June 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2007 and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming. 

In July 2010, the Veteran testified at a Board videoconference hearing before a Veterans Law Judge. A copy of the hearing transcript is associated with the claims file. In May 2013, the Veteran was informed that the Veterans Law Judge who conducted the July 2010 Board hearing had retired, and the Veteran, therefore, had a right to request an additional hearing before a different Veterans Law Judge. The Veteran responded indicating that he did not want an additional hearing. 

In October 2010 and June 2013, the Board remanded the appeal to the RO for additional development. The matter has been properly returned to the Board for appellate consideration. See Stegall v. West, 11 Vet. App. 268 (1998). 

In June 2013, the Board also remanded the issue of entitlement to an initial disability rating in excess of 10 percent for residuals of a left leg fracture to provide the Veteran a Statement of the Case. See Manlincon v. West, 12 Vet. App. 238 (1999). In April 2016, the RO issued a Statement of the Case; however, the Veteran did not subsequently perfect the appeal. Therefore, this issue is not before the Board. 38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200. 

In a March 2016 rating decision, entitlement to a TDIU was granted, effective December 30, 2015. As the Veteran initiated his claim for entitlement to a TDIU prior to the effective date of the award of a TDIU, the issue remains under appeal. Accordingly, the Board has recharacterized the issue of entitlement to a TDIU as including only the appeal period prior to December 30, 2015. 

The issue of entitlement to a TDIU prior to November 4, 2010, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. For the entire initial rating period, the Veteran's diabetes mellitus has been managed by use of an oral hypoglycemic medication and restricted diet.

2. For the entire initial rating period, the Veteran's diabetes mellitus has not required management with use of insulin and regulation of activities.

3. Effective November 4, 2010, the Veteran was service-connected for posttraumatic stress disorder (PTSD), rated as 50 percent disabling; type II diabetes mellitus, rated as 20 percent disabling; residuals of a left leg fracture as aggravated by diabetes mellitus, rated as 20 percent disabling; bilateral hearing loss, rated as non-compensable; and loss of movement in the right little finger, rated as non-compensable. The combined disability rating of the Veteran's service-connected disabilities was 70 percent.

4. The competent and credible evidence demonstrates that the Veteran is unable to secure or follow substantially gainful employment as a result of his service-connected disabilities. 



CONCLUSIONS OF LAW

1. The criteria for an initial disability rating for diabetes mellitus in excess of 20 percent have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.119, Diagnostic Code 7913 (2016).

2. Resolving all reasonable doubt in favor of the Veteran, the criteria for a TDIU from November 4, 2010, forward, have been met. 38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.326(a).

As the appeal arises from the Veteran's disagreement with the initial disability rating assigned following the grant of service connection for diabetes mellitus, no additional notice is required. Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial. 38 C.F.R. § 3.159(b)(3)(i); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Regarding the claim for entitlement to a TDIU, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim; namely, evidence demonstrating a worsening or increase in severity of the service-connected disabilities and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). The RO issued a notice letter to the Veteran in July 2008 that met the VCAA notice requirements.

VA has made reasonable efforts to obtain relevant records and evidence. Specifically, the information and evidence that have been associated with the claims file include VA and private treatment records, records from the Social Security Administration (SSA), VA examination reports, and the Veteran's statements, including his testimony at the July 2010 Board hearing. The Veteran has not identified any outstanding records that need to be obtained prior to adjudication of the appeal.

The Veteran was afforded VA examinations for his diabetes mellitus in December 2006, June 2009, November 2010, August 2013, and May 2014. Additionally, multiple medical opinions have been obtained regarding the diabetes mellitus. Further, several other VA examinations during the appeal period address the Veteran's unemployability. When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination and opinions are adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Taken together, the VA examinations and opinions are informed and adequate. The VA examiners reviewed the Veteran's medical history and current symptoms, made clinical observations, and rendered opinions regarding the severity of the diabetes mellitus, including any complications. In addition, the VA examiners addressed all the relevant rating criteria, including the functional impact of the Veteran's service-connected disabilities upon his occupational and social functioning. 

The Veteran has not been afforded an examination since May 2014; however, a specific assertion of worsening of symptoms since the last VA examination was not made. Moreover, the Board finds that weight of the evidence does not demonstrate worsening since the last VA examination and another VA examination is not warranted. See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination). Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met. 38 C.F.R. § 3.159(c)(4). 

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Increased Rating for Diabetes Mellitus

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran. 38 C.F.R. § 4.3.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

Diabetes mellitus is evaluated under 38 C.F.R. § 4.119, Diagnostic Code 7913. Under Diagnostic Code 7913, a 10 percent rating is warranted for diabetes mellitus that is manageable by a restricted diet only. A 20 percent rating is warranted where insulin and restricted diet, or; use of oral hypoglycemic agent and restricted diet is required. A 40 percent rating is warranted where insulin, restricted diet, and regulation of activities is required. A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated. A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulations of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. 38 C.F.R. § 4.119.

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913). Non-compensable complications are considered part of the diabetic process under Diagnostic Code 7913. Id. 

The criteria for rating diabetes mellitus are conjunctive, meaning that each element of the criteria is needed to meet the requirements for the specified evaluation. See Camacho v. Nicholson, 21 Vet. App. 360 (2007); see also Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met).

VA treatment records as early as April 2003 reflect that the Veteran was prescribed oral hypoglycemic medications for treatment of his diabetes mellitus. 

Upon VA examination in December 2006, the Veteran reported adequate control of blood sugar levels without significant fluctuations; the Veteran denied hospitalizations for ketoacidosis or hypoglycemic reactions. The VA examiner noted that the Veteran's current treatment regimen included use an oral hypoglycemic medication only; the VA examiner noted no restriction in diet or physical activity. The Veteran reported numbness in his hands and feet that did not affect his daily activities. He denied retinopathy, hypertensive heart disease, bowel or bladder involvement, and skin involvement. The Veteran reported difficulty healing following a lower leg fracture in February 2006. 

In a January 2007 statement, the Veteran indicated that his current treatment regimen included an oral hypoglycemic medication, a restricted diet, and restricted physical activities. Regarding his restricted diet, the Veteran indicated that he does not eat much food. Regarding his physical activities, the Veteran indicated that his activities have been limited by his broken leg that will not heal. 

In the March 2008 Substantive Appeal (VA Form 9), the Veteran indicated that he was unable to work because his broken leg would not heal, which he attributed to his diabetes mellitus. See also January 2008 Statement.

An April 2008 VA optometry treatment record reflects no diabetic retinopathy. 

In a May 2008 statement, the Veteran's private physician indicated that he was asked to provide a statement regarding the Veteran's ankle that was not healing properly. The private physician indicated that "bone healing is impaired both by diabetes and by chewing tobacco," and further noted that the type of procedure the Veteran underwent "is not a procedure with [a] 100 [percent] healing rate."

Upon VA examination in June 2009, the Veteran reported adequate control of blood sugar levels without hospitalizations for ketoacidosis or hypoglycemic reactions. The VA examiner noted that the Veteran's current treatment regimen included use of an oral hypoglycemic medication. The Veteran reported trying to follow the diet recommended by the American Diabetes Association. The VA examiner indicated that the current treatment regimen did not include restriction of physical activities; she noted that the Veteran's physical activity was limited to the left leg fracture, but not significantly affected by his diabetes. The Veteran reported numbness in his feet and hands, but the VA examiner indicated that the onset of neurological symptoms pre-dated the diagnosis of diabetes, and therefore, was likely not due to the diabetes. The Veteran denied bowel, bladder, and skin involvement. Following examination, the VA examiner opined that it was at least as likely as not that the prolonged healing of the left leg fracture was due to the diabetes mellitus. 

Upon VA optometry consultation in June 2009, the VA optometrist diagnosed diabetes mellitus without diabetic retinopathy. 

In an October 2009 supplemental opinion, a different VA examiner opined that it was as least as likely as not that delayed healing of the left ankle fracture was secondary to the diabetes mellitus. 

During the July 2010 Board hearing, the Veteran testified that his current treatment regimen for diabetes included an oral hypoglycemic medication but he argued that an increased disability rating was warranted as the dosage had been increased. 

Upon VA examination in November 2010, the Veteran reported that his current treatment regimen included use of oral hypoglycemic medication and following a restricted diet; the VA examiner noted no restriction in physical activity and no hospitalizations for ketoacidosis or hypoglycemic reactions. The Veteran reported that "he occasionally has to take insulin when he has an infection or a procedure." The VA examiner noted progressive loss of vision, bilateral peripheral neuropathy, and hypertension, all of which were potential complications of the diabetes. 

In a February 2011 supplemental opinion, a different VA examiner opined that neither peripheral neuropathy nor hypertension were likely caused or aggravated by the Veteran's diabetes. The VA examiner noted that symptoms of both conditions pre-dated the Veteran's diabetes and the diabetes has been well controlled with a "very low dose" of an oral hypoglycemic medication. 

Upon VA optometry consultation in June 2011, the VA optometrist diagnosed diabetes mellitus without diabetic retinopathy. In a December 2011 supplemental medical opinion, a VA optometrist, referencing the June 2011 treatment record, opined that the Veteran "does not have any eye conditions caused by diabetes." 

Upon VA examination in August 2013, the Veteran reported that his current treatment regimen included use of oral hypoglycemic medication and following a restricted diet; the VA examiner noted no restriction in physical activity and no hospitalizations for ketoacidosis or hypoglycemic reactions. The VA examiner noted the following potential complications of the Veteran's diabetes: peripheral neuropathy, nephropathy, retinopathy, erectile dysfunction, hypertension, and a skin condition. 

Upon VA examination in May 2014, the Veteran reported that his current treatment regimen included use of oral hypoglycemic medication and following a restricted diet; the VA examiner noted no restriction in physical activity and no hospitalizations for ketoacidosis or hypoglycemic reactions. The VA examiner noted the following potential complications of the Veteran's diabetes: peripheral neuropathy, erectile dysfunction, a cardiac condition (atrial fibrillation), and hypertension.

In a January 2015 supplemental opinion, a different VA examiner opined that the Veteran's hypertension, atrial fibrillation, and peripheral neuropathy were not caused or aggravated by his diabetes. The VA examiner indicated that these conditions pre-dated the onset of diabetes and identified poor treatment compliance by the Veteran as the source of aggravation of these conditions. 

The preponderance of the evidence is against a finding that supports entitlement to an increased disability rating at any point during the appeal period. For the entire initial rating period, the evidence demonstrates that the Veteran's diabetes mellitus has been medically managed through a combination of an oral hypoglycemic medication and restricted diet; this satisfies the criteria for a 20 percent disability rating. 38 C.F.R. § 4.119, Diagnostic Code 7913. 

There is no evidence, at any point during the appeal period, that the Veteran has been prescribed insulin for routine management of his diabetes mellitus. Moreover, there is no indication that the Veteran's activities have been regulated. The Veteran contends that his physical activities have been regulated as a result of his diabetes mellitus; namely, his diabetes aggravated the healing of his left lower leg fracture, which caused a prolonged limitation is his physical activity and functional capacity. 

"Regulation of activities" is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities." Medical evidence is required to show that occupational and recreational activities have been restricted. Camacho, 21 Vet. App. 360. It is clear that the term "regulation of activities" should be read in the context of how physical activities can adversely affect one's ability to control a diabetic condition. While there is no dispute that the Veteran's physical activities have been limited by his left lower leg disability, there is no evidence that a medical treatment provider has recommended avoidance of strenuous physical activity in an effort to better control his diabetes. To the contrary, all five VA examiners have indicated that regulation of the Veteran's physical activities has not been necessary in his treatment regimen. Accordingly, entitlement to a 40 disability rating or higher is not warranted. 38 C.F.R. § 4.119, Diagnostic Code 7913.

The Board has considered application of additional diagnostic codes that are raised by the evidence of record. Schafrath, 1 Vet. App. 589. In this regard, the Board has considered whether the Veteran is entitled to separate disability ratings for complications of his diabetes mellitus; however, service connection has already been granted for the identified complications of the Veteran's diabetes. 

In a November 2011 rating decision, service connection was granted for residuals of a left leg fracture as aggravated by the service-connected diabetes mellitus, effective June 27, 2006. In a January 2014 rating decision, service connection was granted for diabetic dermopathy and erectile dysfunction; these disabilities were combined with the Veteran's diabetes mellitus, and are considered included within the 20 percent disability rating as the severity of these disabilities is non-compensable. 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1). In addition, special monthly compensation based on loss of use of a creative organ was also granted, effective August 14, 2013. In a January 2015 rating decision, service connection was granted for bilateral lower extremity peripheral neuropathy as secondary to the Veteran's diabetes mellitus, effective June 12, 2014. 

Regarding other diabetic complications, the preponderance of the evidence is against a finding of other diabetic complications, including hypertension, retinopathy, and a cardiac condition. Accordingly, the Board finds that entitlement to a separate disability rating for complications caused by diabetes mellitus other than those already service-connected is not warranted.

The Veteran is competent to report observable symptoms. Layno v. Brown, 6 Vet. App. 465 (1994). However, the competent medical evidence, which offers detailed and specific determinations relating to the rating criteria, is the most probative evidence with regard to evaluating the pertinent symptoms for Veteran's diabetes mellitus. The lay testimony has been considered together with the probative medical evidence in clinically evaluating the severity of the Veteran's current symptomatology.

For these reasons, the Board finds the preponderance of the evidence weighs against entitlement to an increased disability rating for diabetes mellitus at any point during the appeal period. As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted. In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the law, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. § 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization"). When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id. 

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

The symptomatology and impairments caused by the Veteran's diabetes mellitus are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. The Veteran's diabetes mellitus has been medically managed by use of oral medications and regulation of diet, which are specifically provided for under Diagnostic Code 7913. The criteria also contemplate the Veteran's diabetic complications, which are separated rated as appropriate. Accordingly, the Board finds that the schedular rating criteria are adequate to rate the symptomatology and functional impairment associated with the disability on appeal. In addition, the Board has additionally considered ratings under alternate schedular rating criteria as discussed above. See 38 C.F.R. § 4.20; see also Schafrath, 1 Vet App. at 595. 

The Rating Schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155. "Generally, the degrees of disability specified [in the Rating Schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1.The problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life. Further, the Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. See Yancy v. McDonald, 27 Vet. App. 484 (2016). Therefore, and in the absence of exceptional factors associated with the Veteran's diabetes mellitus, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current disability profile and symptomatology. Accordingly, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d 1362; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Entitlement to a TDIU

The Veteran contends that he is entitled to a TDIU because he is unable to secure or follow substantially gainful employment due to his service-connected disabilities. The Veteran completed high school and his post-service employment history includes primarily manual labor jobs, including 17 years as a coal mine worker. The Veteran medically retired in February 2006 following a workplace accident.

It is the established policy of VA that all veterans who are unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16(a). A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." 38 C.F.R. §§ 3.340(a)(1), 4.15. 

Controlling laws provide that a TDIU may be assigned when a veteran has one service-connected disability rated at 60 percent or more, or two or more service-connected disabilities where at least one disability is rated at 40 percent or more and the combined rating is at least 70 percent. 38 C.F.R. § 4.16(a). In calculating whether a veteran meets the schedular criteria, disabilities resulting from common etiology or a single accident, or disabilities affecting a single body system, are considered one disability. Id. The record must also show that the service-connected disabilities alone result in such impairment of mind or body that the average person would be precluded from securing or following a substantially gainful occupation. Id.

If a veteran does not meet the schedular requirements for consideration of entitlement to a TDIU, a TDIU evaluation can still be awarded if it is established by the evidence of record that the service-connected disabilities have rendered the veteran unable to secure and follow substantially gainful employment. If this is established, the case is to be sent to the Director of the Compensation Service for extraschedular consideration. See 38 C.F.R. §§ 3.340(a), 3.341(a), 4.16(b). The Board is precluded from assigning TDIU on an extraschedular basis in the first instance. 38 C.F.R. § 4.16(b); Bowling v. Principi, 15 Vet. App. 1, 10 (2001). 

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the United States Court of Appeals for Veterans Claims (Court) referred to apparent conflicts in the regulations pertaining to individual unemployability benefits. Specifically, the Court indicated that there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon a veteran's actual industrial impairment. In a pertinent precedent decision, VA's General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances. VAOPGCPREC 75-91 (Dec. 17, 1991). Thus, the criteria for determining unemployability include a subjective standard. It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation. Id. 

The Court has also held that a veteran's advancing age and non-service-connected disabilities may not be considered in the determination of whether a veteran is entitled to a TDIU. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(a)(b), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places him in a different position than other veterans with the same disability rating. The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough to prove unemployability. Additionally, it is noted that a high rating in and of itself is recognition that the impairment makes it difficult to obtain and maintain employment. Thus, the question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment. See Van Hoose, 4 Vet. App. at 363. 

Finally, the ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator. Moore v. Nicholson, 21 Vet. App. 211, 218 (2007). Although VA fully must consider "the effect of combinations of disability"  under 38 C.F.R. § 4.15, regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion. Geib v. Shinseki, 733 F.3d 1350, 1354 (2013). 

Effective November 4, 2010, the Veteran's service-connected disabilities meet the schedular criteria for consideration of a TDIU. Effective November 4, 2010, the Veteran was service-connected for PTSD, rated as 50 percent disabling; type II diabetes mellitus, rated as 20 percent disabling; residuals of a left leg fracture as aggravated by diabetes mellitus, rated as 20 percent disabling; bilateral hearing loss, rated as non-compensable; and loss of movement in the right little finger, rated as non-compensable. The combined disability rating of the Veteran's service-connected disabilities is 70 percent. 38 C.F.R. §§ 4.25, 4.26. Therefore, the Veteran has a combined disability rating of at least 70 percent with one disability rated at least 40 percent disabling. 38 C.F.R. §§ 4.16(a), 4.25.

The evidence demonstrates that the Veteran is unable to secure or follow substantially gainful employment due to his service-connected disabilities.

SSA records reflect that the Veteran was awarded disability compensation, effective in February 2006, due to a primary diagnosis of left tibia fracture with extension into the ankle joint, and a secondary diagnosis of left elbow degenerative joint disease. Medical records contained within the Veteran's application for SSA benefits reflect that the Veteran was involved in a workplace accident the resulted in a comminuted fracture of the left distal tibia, which required surgical treatment. These records also reflect that the same workplace accident resulted in an injury to the left elbow. While VA is not bound by a determination made by SSA, such evidence is pertinent to the Veteran's claim. See Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992); see also Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).

Upon VA examination in December 2006 for diabetes mellitus, the Veteran reported working in a coal mine until February 2006 when he sustained a workplace injury, where his left leg was shattered into 17 pieces. The Veteran receiving long-term disability as a result of the workplace injury. 

A June 2007 workers' compensation examination report reflects that following the workplace accident and subsequent surgical intervention, the Veteran experienced a non-union of the fracture site, which necessitated further surgical treatment. The examining physician noted that the Veteran's surgeon indicated possible ankle replacement surgery, but indicated that the Veteran would be capable of sedentary work. Following examination, the physician found that the Veteran had achieved maximum medical improvement, and recommended the following permanent work restrictions: lifting no more than 50 pounds on a regular basis and only on good footing; no climbing ladders or walking in dangerous, unstable situations; and unrestricted sitting, driving, or climbing stairs. 

Following VA audiological examination in October 2007, the VA examiner indicated that the Veteran's communication ability was good in most listening situations. 

Following VA psychiatric examination in October 2007, the VA examiner opined that the Veteran's "PTSD symptoms are not severe enough to interfere with occupational functioning," but severe enough to interfere with social functioning. In contrast, the VA examiner indicted that the Veteran's inability to return to work resulted in an increase in his psychological symptoms. 

In the March 2008 Substantive Appeal (VA Form 9), the Veteran indicated that he was unable to work because his broken leg would not heal, which he attributed to his diabetes mellitus. See also January 2008 Statement; July 2008 Statement.

In the July 2008 Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940), the Veteran indicated that he was unable to work due to his type II diabetes mellitus. The Veteran indicated that he fractured his leg in February 2006 and had been unable to work since the injury. 

Following VA audiological examination in June 2009, the VA examiner indicated that the Veteran's hearing loss had no significant effect on the Veteran's daily or occupational activities. 

Following VA examination in June 2009 for diabetes mellitus, the VA examiner opined that the Veteran's diabetes mellitus and finger disability "would not affect employment." The VA examiner indicated that the "Veteran is limited in employment by [the] left lower leg condition[,] which is not service[-]connected at this time." The VA examiner further noted that sedentary employment would be possible. 

Following VA psychiatric examination in June 2009, the VA examiner indicated that the Veteran's PTSD "does not have [an] impact on [his] life." The VA examiner further noted that the Veteran did not report problems with authority at work or increased work absenteeism. As a result, the VA examiner opined that the PTSD would not cause any problem at work. 

Following VA psychiatric examination in November 2010, the VA examiner opined that the Veteran's PTSD resulted in transient or mild symptoms that decrease work efficiency and ability to perform occupational tasks only during periods of significant stress. The VA examiner indicated that the Veteran reported a good work history prior to his medical disability in 2006 with good maintenance of social relationships, resulting in a limited effect on occupational functioning. 

Upon VA examination in November 2010, the Veteran reported medically retiring from employment in 2007 due to diabetes mellitus. 

Following VA audiological examination in November 2010, the VA examiner indicated that the Veteran experienced some difficulty understanding speech, but "it is not reported as a constant problem." 

In an August 2013 statement, the Veteran indicated that he could not work due to his left leg condition that would not heal properly. He indicated that he was unable to walk very far or stand for a prolonged period of time. 

Following VA examination in August 2013, the VA examiner indicated that the Veteran's diabetes affected his ability to work. Specifically, the VA examiner opined that "diabetic complications of poor wound healing primarily that involving his left lower extremity have compromised the function of that extremity as well as complications of peripheral neuropathy." The VA examiner added that "by trade, [the Veteran] was a builder, blaster, equipment operator. Everything he has always done has been physical and due to the effects of his peripheral neuropathy[,] he can no longer perform these levels of physical functioning."
 
Following VA examination in May 2014, the VA examiner indicated that the Veteran's diabetes affected his ability to work. Specifically, the VA examiner copied the August 2013 VA examiner's opinions. 

The evidence indicates that effective November 4, 2010, the Veteran met the schedular criteria for consideration of a TDIU. The evidence also demonstrates that the Veteran's service-connected disabilities, primarily his service-connected left leg disability, negatively affects his ability to perform occupations similar in nature to those for which the Veteran is qualified based upon his education and prior employment experience. While several medical professionals have indicated that sedentary employment would not be precluded by the Veteran's service-connected disabilities, his prior employment history has consisted primarily of physically-demanding jobs. The August 2013 VA examiner, in full consideration of the Veteran's prior employment history, opined that the Veteran would be unable to perform the physically-demanding occupational requirements due to his service-connected disabilities. While the VA examiner attributed the Veteran's inability to complete such physical tasks, in part, to peripheral neuropathy, which was not service-connected until June 2014, she also attributed the Veteran's difficulty in performing such tasks to the left leg disability, which is consistent with the additional medical and lay evidence, including the SSA disability determination. 

Considering the combined effect of the Veteran's service-connected disabilities, the Veteran's employment history, and his educational attainment, the Board finds that the evidence demonstrates that the Veteran's service-connected disabilities are of sufficient severity to preclude him from securing or following substantially gainful employment. For these reasons, and resolving any doubt in the Veteran's favor, the Board finds that the evidence demonstrates that the Veteran has met the criteria set forth in 38 C.F.R. § 4.16(a), and accordingly, the Board finds that a TDIU from November 4, 2010, forward, is warranted.


ORDER

Entitlement to an initial disability rating in excess of 20 percent for type II diabetes mellitus is denied. 

Entitlement to a TDIU from November 4, 2010, forward, is granted. 


REMAND

Prior to November 4, 2010, the Veteran's combined disability rating does not meet the schedular requirements for consideration of entitlement to a TDIU. The Board is precluded from assigning a TDIU on an extraschedular basis in the first instance. As there is evidence that the Veteran was unable to secure and follow a substantially gainful occupation due to his service-connected disabilities prior to November 4, 2010, the Board must refer this case to the Director of the Compensation Service for consideration of entitlement to a TDIU on an extraschedular basis. 
Accordingly, the case is REMANDED for the following actions:

1. Refer the issue of entitlement to a TDIU prior to November 4, 2010, on an extraschedular basis to the VA Director of the Compensation Service for adjudication. The Director is requested to provide adequate reasons and bases for any decision, to include discussion of whether the Veteran met the requirements for assignment of a TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).

2. Then, after undertaking any other appropriate development deemed necessary, readjudicate the issue on appeal on the basis of the additional evidence of record. If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
vc


______________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


